Citation Nr: 0120602	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-09 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left shoulder with injury to Muscle 
Groups III, V, and VI, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased rating for the 
service-connected residuals of a shell fragment wound to the 
left shoulder with injury to Muscle Groups III, V, and VI.  

In a March 2000 Conference Report, a Decision Review Officer 
indicated that the veteran elected to forgo a formal hearing 
and requested another VA examination instead.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran's residuals of a shell fragment wound to the 
left shoulder with injury to Muscle Groups III, V, and VI is 
productive of severe impairment of the affected muscle 
groups. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent rating 
for residuals of a shell fragment wound to the left shoulder 
with injury to Muscle Groups III, V, and VI, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 
4.73, Diagnostic Codes 5303, 5305, 5306 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, effective November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  The Board finds that even though this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claims, and the 
RO has made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with several VA examinations 
and the opportunity to present testimony at a personal 
hearing.  As such, the Board concludes that the duty to 
assist has been satisfied, and the Board will proceed with 
its appellate disposition on the merits of the claims.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Cf. Powell v. West, 13 Vet. App. 31 (1999) (holding that 
earlier findings may be used if the most recent examination 
is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2000).  

Under 38 C.F.R. § 4.56, a slight muscle disability results 
from a simple wound of muscle without debridement or 
infection.  History includes brief treatment of a superficial 
wound in service and return to duty; healing with good 
functional results; and no cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) of 38 C.F.R. 
§ 4.56.  Objective findings include minimal scarring; no 
evidence of fascial defect, atrophy, or impaired tonus; and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1) (2000). 

A moderate muscle disability results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  History includes 
service department records or other evidence of in-service 
treatment for the wound and a record of a consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2000). 

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound and a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability; and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
an entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side; and 
tests of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3) (2000).  

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  History includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, a record of consistent complaints of cardinal signs 
and symptoms of muscle disability, as defined by 38 C.F.R. 
§ 4.56(c), which are worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track; 
palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area; and muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability:  X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2000).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d) (2000).  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation of the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e) (2000).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45 
(2000).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran is right hand dominant.  His residuals of a shell 
fragment wound to the left shoulder involving Muscle Groups 
III, V, and VI have been rated 30 percent disabling under 
Diagnostic Codes (DC) 5303, 5305, and 5306.  Under DC 5303, 
Muscle Group III includes those muscles responsible for 
elevation and abduction of arm to the level of the shoulder; 
and acting with the pectoralis major II, the latissimus dorsi 
and teres major of Group II in forward and backward swing of 
the arm.  Muscles listed as part of this group include the 
pectoralis major I and the deltoid.  A noncompensable rating 
is warranted if impairment of the muscle group of the 
nondominant arm is considered slight.  Moderate or moderately 
severe impairment of the muscle group of the nondominant arm 
is assigned a 20 percent rating; severe impairment is 
assigned a 30 percent rating.  38 C.F.R. § 4.73, DC 5303 
(2000).  

Under DC 5305, Muscle Group V includes those muscles 
responsible for elbow supination, and flexion of the elbow.  
Muscles listed as part of this group include the flexor 
muscles of the elbow, the biceps, the brachialis, and the 
brachioradialis.  A noncompensable rating is warranted if 
impairment of the muscle group of the nondominant arm is 
considered slight.  Moderate impairment of the muscle group 
of the nondominant arm is assigned a 10 percent rating.  
Moderately severe impairment of the nondominant arm is 
assigned a 20 percent rating.  Severe impairment of the 
nondominant arm is assigned a 30 percent rating.  38 C.F.R. 
§ 4.73, DC 5305 (2000).  

Under DC 5306, Muscle Group VI includes those muscles 
responsible for extension of the elbow.  Muscles listed as 
part of this group include the triceps and the anconeus.  A 
noncompensable rating is warranted if impairment of the 
muscle group of the nondominant arm is considered slight.  
Moderate impairment of the muscle group of the nondominant 
arm is assigned a 10 percent rating.  Moderately severe 
impairment of the nondominant arm is assigned a 20 percent 
rating.  Severe impairment of the nondominant arm is assigned 
a 30 percent rating.  38 C.F.R. § 4.73, DC 5306 (2000).  

The veteran's service medical records indicate that, in July 
1944, he sustained multiple penetrating wounds in the left 
upper arm from a machine gun, which were described as severe.  
The brachial artery and vein were severed below the profunda 
branch.  The wounds were debrided, and the artery and vein 
were ligated.  There was no nerve injury shown.  The wounds 
were closed with a suture and a small skin graft.  With 
physiotherapy, a contracture of the elbow was overcome, but 
there had been some loss of biceps tissue.  

Upon VA examination in December 1945, the veteran was 
diagnosed with residuals of a gunshot wound to the left arm, 
with atrophy and loss of strength, limitation of motion of 
the shoulder, injury to Muscle Groups V and VI with disuse of 
Muscle Group III, and retained foreign bodies.  

At a VA examination in June 1999, the veteran reported that 
he had had mild pain in his left arm constantly.  In recent 
years, however, it had begun to bother him more, particularly 
at night.  He also experienced numbness in his fingers.  He 
was able to pick things up but was unable to hold them.  
Physical examination revealed an entrance scar and an exit 
scar on the left arm.  There was significant anterior tissue 
loss and a scar that was consistent with the entrance wound 
dimensions.  There were no adhesions or tissue damage.  There 
was hypoesthesia of the left arm as well as a demonstrated 
60-75 percent decrease in muscle strength.  There was no 
evidence of herniation.  Range of motion of the left shoulder 
was active forward elevation to 135 degrees, passive forward 
elevation to 145 degrees, zero against resistance; active 
abduction to 120 degrees, passive abduction to 180 degrees, 
zero against resistance; internal rotation to 90 degrees, 
actively and passively, zero against resistance; and active 
external rotation to 65 degrees, passive external rotation to 
75 degrees, zero against resistance.  The assessment was 
status post left shoulder shell fragment wound with limited 
range of motion and arthritis.  The examiner commented that 
the limitation of motion and arthritis were increasing and 
were likely to continue to worsen in years to come.  

At a subsequent VA examination in March 2000, physical 
examination revealed a stellate shaped scar in the anterior 
midarm, measure 9 cm x 8 cm with evidence of skin grafting in 
the center.  There was adhesion of the scar to the biceps and 
a moderate loss of lateral biceps muscle bulk.  There was 
also an 8 cm medial scar in the proximal mid to posterior arm 
from the exit wound and surgery.  Range of motion of the left 
elbow revealed -7 degrees extension and 141 degrees flexion.  
Pronation and supination were 90 degrees actively and 
passively.  Motor strength was normal in the right upper 
extremity.  The examiner reported that the muscle injured 
included the biceps with injury to the lower anterior border 
of the deltoid and the medial portion of the triceps.  The 
pectoralis major did not appear to be injured and he was 
unable to appreciate any muscle atrophy in the upper 
extremities.  There was a "very non-smooth, giving away type 
weakness" in all muscles of the left upper extremity with 
muscle grade at 4/5.  Radial pulses were 2+ on the right and 
1-2+ on the left.  Sensation to pinprick was slightly 
decreased.  Nerve conduction studies revealed that the radial 
sensory distal latency was normal on the left with mild 
reduction in amplitude.  The assessment was mild peripheral 
neuropathy of the upper extremities and residuals of a 
gunshot wound to the left arm with injuries to the deltoid, 
the biceps and the triceps.  The examiner opined as to the 
EMG study that the polyphasic in the left abductor brevis on 
the basis of previous reinnervation were most likely related 
to the gunshot wound, but other causes could not be fully 
ruled out.  

The veteran's service-connected left arm disorder has been 
assigned a 30 percent evaluation since October 1945, or as a 
severe muscle disability.  In accordance with the provisions 
of 38 C.F.R. § 4.55(e), for compensable muscle group injuries 
which are in the same anatomical region, (in this case, the 
shoulder girdle and arm), which do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  However, in this 
case, the 30 percent evaluation in the maximum that can be 
assigned for a minor upper extremity under DCs 5303, 5305, 
and 5306.  

There are other diagnostic codes that potentially relate to 
impairment of the shoulder and forearm; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

DC 5200 rates favorable ankylosis of the scapulohumeral joint 
with abduction to 60 degrees, reaching the mouth and head, as 
20 percent for the minor arm.  Intermediate ankylosis, 
between favorable and unfavorable, warrants a 30 percent 
evaluation.  Unfavorable ankylosis with abduction limited to 
25 degrees is assigned a 40 percent evaluation.  38 C.F.R. § 
4.71a, DC 5200 (2000).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

DC 5202 provides a 20 percent evaluation where there is 
recurrent dislocation of the minor humerus at the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  The next higher evaluation, 40 percent, 
requires fibrous union of the minor humerus.  38 C.F.R. § 
4.71a, DC 5202 (2000).

In this case, the post-service evidence of record shows that 
the veteran does not have ankylosis of the scapulohumeral 
articulation or fibrous union of the humerus to warrant a 
rating in excess of 30 percent under DCs 5200 and 5202.

Under DC 5205, ankylosis of the minor elbow warrants a 
minimum 30 percent rating.  A 40 percent rating is provided 
for intermediate ankylosis of the minor elbow at an angle of 
more than 90 degrees, or between 70 degrees and 50 degrees.  
38 C.F.R. § 4.71a, DC 5205 (2000).

Flexion of the minor forearm limited to 55 degrees warrants a 
30 percent rating.  Flexion of the minor forearm limited to 
45 degrees warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
DC 5206 (2000).  Extension of the minor forearm limited to 
100 degrees warrants a 30 percent evaluation and extension of 
the minor forearm limited to 110 degrees warrants a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5207.

The average, normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (2000).

The criteria for an increased evaluation under the rating 
codes for limitation of motion of the forearm have not been 
met.  The most recent VA examination indicated that left arm 
flexion was to 141 degrees.  This measurement would not 
warrant a compensable evaluation under 38 C.F.R. § 4.71a, DC 
5206.  The rating codes for limitation of extension of the 
forearm, and ankylosis of the elbow have also been 
considered, but there is no evidence of ankylosis, and 
extension of the left elbow was only limited by 7 degrees 
which essentially would not even provide for a 10 percent 
evaluation under DC 5207.  38 C.F.R. § 4.71a, DCs 5205, 5207.  
The provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered, and while there is credible evidence of some 
weakness and fatigue on extended use of the left arm as 
contemplated by the current rating for residuals of severe 
muscle injury, the remaining function includes relatively 
good range of motion of the elbow and shoulder, motor 
strength on most recent VA examination of 4/5, and no 
observable muscle atrophy of the left upper extremity.  The 
impairment does not approximate the level of disability that 
would provide for an evaluation in excess of 30 percent under 
the rating codes that contemplate limitation of motion. 

The Board has considered whether a separate rating should be 
assigned for nerve damage.  However, reports of the original 
injury do not document that the veteran sustained any 
significant nerve damage from the inservice injury.  
Furthermore, in an April 2000 opinion, a physician reviewed 
the veteran's claims folder and concluded that the veteran's 
current complaints of left-sided numbness and peripheral 
neuropathy are more likely related to his intercurrent 
transient ischemic attacks and cerebrovascular accidents.  
Hence, a separate rating based on nerve damage is not 
warranted.  

The Board has also considered whether the veteran is entitled 
to a separate rating for arthritis.  However, all of the 
relevant diagnostic codes contemplate limitation of motion.  
Accordingly, a separate rating on this basis is also not 
appropriate.  See VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 
9-98 (Aug. 14, 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, DCs 7803, 7804, 7805 (2000); Esteban v. 
Brown, 6 Vet. App. 259 (1998).  The scars affecting the 
muscle groups in question have not been documented as being 
tender or ulcerated.  None of the scars was described as 
limiting motion of the left shoulder girdle or arm, separate 
and distinct from the muscle injuries.  Therefore a separate 
rating for a scar is not warranted in this instance.

A rating beyond 30 percent could be assigned on an 
extraschedular basis.  The Board notes that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that, in 
order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular rating commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board has reviewed the record with 
these mandates in mind and finds no basis for further action 
or remand for referral on this question as the evidence does 
not demonstrate marked inference with employment or frequent 
periods of hospitalization.  VAOPGCPREC 6-96.




ORDER

The claim for an evaluation in excess of 30 percent for 
residuals of a shell fragment wound to the left shoulder with 
injury to Muscle Groups III, V, and VI, is denied.  




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

